Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/617,138 HOUSING HAVING CAST PRESSURE RELIEF MEANS filed on 11/26/2019.  Claims 31-42 are pending.  This Final Office Action is in response to applicant’s reply dated 6/2/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
Claims 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 31, the term “(ex-d)” is unclear.  

Claim Rejections - 35 USC § 103
Claim(s) 31 and 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication 2013/0206759 to Wurz et al. 
With regards to claim 31, Wurz teaches a device having at least two housing components (13, 18, 22, 35, 23) that in a joined condition enclose an interior space in which electrical components that potentially form ignition sources (See 0002) can be accommodated, at least one of the housing components being molded (See 0050).
Wurz et al. also teaches a pressure compensation vent (pressure relieve valve 18, see 0006) and at least one pressure relief body (23) with two flat surfaces (45, top and bottom) arrange in the pressure compensating vent and connected to the molded part (23), and the molded part being formed so as to at least partially extend over the pressure relief body onto the flat surfaces.
With regards to claim 31 and 34, Wurz teaches that the pressure relief body (23) is a metal body (23), it does not teach, however, that it is a cast body.  It would be obvious to use a process of forming metal of casting as it has been held that a suitable method of forming materials is obvious.  
With regards to claim 35, Wurz does not specifically teach that the housing component with the pressure relief body is made of aluminum, however suitable materials have been held to be obvious and aluminum is a suitable metal for lightweight and tarnish proof metal.  
With regards to claim 36, Wurz teaches that the two housing components (18, 13) are in abutting relation to each other at an interface (16) which is oriented parallel to the flat surfaces of the pressure relief body. 
With regards to claim 37, Wurz teaches that the pressure relief body is a sintered wire mesh body that consists of several wire fabric layers bonded together by sintering. (See 0010).
With regards to claim 38, Wurz teaches in which the flat surfaces (45) of the pressure relief body are formed so as to be flat at least in sections.
With regards to claim 39, Wurz teaches in which the pressure relief body and pressure compensation vent  have rectangular contours, wherein the contour of the pressure relief body is larger than the contour of the pressure compensation vent (14).
With regards to claim 40, Wurz teaches that the pressure relief body has a circumferential surface which extends between the flat surfaces and which is configured as a smooth interlace.
With regards to claims 41 and 42, the dimensions of thickness are obvious as being a design choice including  the housing component measured on the circumferential surface of the pressure relief body has a thickness which is greater than the thickness of the pressure relief body and in which the housing component  measured on the circumferential surface of the pressure relief body has a thickness which is greater than the wall thickness of the housing component measured at a distance from the pressure compensation vent.
 
Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   

Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 32, the prior art does not teach that the housing component with the pressure compensating vent and pressure relief body has a melting temperature that is lower than the melting temperature of the pressure relief body.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/8/22